1

2

3

4

5

6

7

8                             IN THE UNTIED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   HEATHER MCDONALD MORESCO AND                            Case No.: 2:17-cv-01155-TLN-DB
     IGNAZIO MORESCO,
12
                    Plaintiffs,
13                                                           ORDER APPROVING GOOD FAITH
            vs.                                              SETTLEMENT
14                                                           (C.C.P. Section 877.6(a)(2))
     TERRA JANEVA CALEGARI, DESTINATION
15   HOTELS AND RESORTS, LLC, AND DOES
     ONE THROUGH ONE HUNDRED,
16
                    Defendants.
17

18

19          The Application for Determination of Good Faith Settlement of Defendant, Terra Janeva
20   Calegari, relating to her settlement in the above-referenced action was filed and served in conformance
21   with California Code of Civil Procedure § 877.6(a)(2) on March 4, 2019. (ECF No. 14.) The Court,
22   having received no opposition within the time period set forth in § 877.6, and good cause appearing
23   therefore, hereby APPROVES the Application and finds Defendant Calegari’s settlement with Plaintiffs,
24   Heather McDonald Moresco and Ignazio Moresco, to be in good faith within the meaning of California
25   Code of Civil Procedure §§ 877 and 877.6.
26          Pursuant to § 877.6(c), the determination by the Court “that the settlement was made in good
27   faith shall bar any other joint tortfeasor or co-obligor from any further claims against the settling
28


                                       ORDER APPROVING GOOD FAITH SETTLEMENT - 1
1    tortfeasor or co-obligor for equitable comparative contribution, or partial or comparative indemnity,
2    based upon comparative negligence or comparative fault.”
3           IT IS SO ORDERED.
4

5    Dated: May 30, 2019
6

7

8                                     Troy L. Nunley
                                      United States District Judge
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                      ORDER APPROVING GOOD FAITH SETTLEMENT - 2
